COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00460-CV


IN THE INTEREST OF A.L.,
A CHILD




                                      ----------

           FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 233-614335-17

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      D.R. (Mother) attempts to appeal from the “Temporary Orders” entered in a

suit affecting the parent-child relationship. On January 2, 2018, we notified the

parties that we were concerned that we lack jurisdiction over the appeal because

the “Temporary Orders” did not appear to be a final judgment or an appealable

interlocutory order. We informed them that we could dismiss the appeal for want



      1
          See Tex. R. App. P. 47.4.
of jurisdiction unless Mother or any party desiring to continue the appeal filed a

response on or before January 12, 2018, showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3(a), 44.3. Mother filed a response

acknowledging that we lack jurisdiction over this appeal.

      We have jurisdiction to consider appeals only from final judgments or from

interlocutory orders made immediately appealable by statute. See Bally Total

Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Lehman v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). Temporary orders entered in suits

affecting the parent-child relationship are not appealable interlocutory orders.

See Tex. Fam. Code Ann. § 105.001(e) (West 2014); Hubert v. Hubert, No. 01-

11-00438-CV, 2012 WL 4739952, at *1 (Tex. App.—Houston [1st District] Oct. 4,

2012, no pet.) (mem. op) (noting that section 105.001(e) “expressly precludes an

interlocutory appeal from a temporary order in a suit affecting the parent-child

relationship”); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West

Supp. 2017) (listing types of appealable interlocutory orders). Because the

“Temporary Orders” are neither a final judgment nor an appealable interlocutory

order, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f); Hubert, 2012 WL 4739952, at *1 (dismissing appeal from temporary

orders for want of jurisdiction).




                                        2
                                          /s/ Elizabeth Kerr
                                          ELIZABETH KERR
                                          JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DELIVERED: February 15, 2018




                                3